t c memo united_states tax_court kathleen sullivan alioto petitioner v commissioner of internal revenue respondent docket no filed date karen l hawkins for petitioner michael e melone andrew r moore and davis g yee for respondent memorandum opinion vasquez judge respondent determined that petitioner did not qualify for relief from joint_and_several_liability for and the issue for decision is whether we have jurisdiction to decide whether petitioner is entitled to relief pursuant to sec_6015 background some of the facts have been stipulated the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time she filed the petition petitioner resided in san francisco california on or about date petitioner filed a request for relief from joint_and_several_liability for income taxes pursuant to sec_6015 for and petitioner admitted that relief is not available under sec_6015 or c for and no deficiency was asserted against petitioner for or discussion the tax_court is a court of limited jurisdiction 439_f3d_1009 9th cir revg 118_tc_494 whether this court has jurisdiction is fundamental and may be raised by a party or on the court’s own motion ewing v commissioner t c pincite 114_tc_324 unless otherwise indicated all section references are to the internal_revenue_code in her petition petitioner sought relief pursuant to sec_6015 for and the parties agree that and are not at issue in this case recently the court held that we lack jurisdiction over stand-alone sec_6015 cases ie cases in which no deficiency has been asserted such as the case at bar billings v commissioner t c ___ additionally the u s court_of_appeals for the ninth circuit the court to which appeal of this case apparently lies also has held that the tax_court lacks jurisdiction over stand alone sec_6015 cases ie cases in which no deficiency has been asserted such as the case at bar commissioner v ewing f 3d pincite5 accordingly pursuant to billings and the opinion of the u s court_of_appeals for the ninth circuit’s in ewing we conclude that we lack jurisdiction over this case billings v commissioner supra toppi v commissioner tcmemo_2006_182 dismissing stand-alone sec_6015 case for lack of jurisdiction pursuant to billings because the commissioner did not assert a deficiency for any of the years in issue stroud v commissioner tcmemo_2006_175 same see also commissioner v ewing f 3d pincite5 54_tc_742 affd 445_f2d_985 10th cir therefore we shall dismiss this case for lack of jurisdiction to reflect the foregoing an appropriate order of dismissal for lack of jurisdiction will be entered
